DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 104-109, 114-118, 120-139 have been examined. 
Claims 1-103, 110-113 and 119 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive
Applicant is of the opinion that amendments are discloses in the paragraph 0086, 0089, 0091 and 0092, 0181, 0183, 0188, 0189, 0193-0196. However, Examiner unable to locate the following claims limitations in these paragraphs (See the rejection below).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104-109, 114-118, 120-139 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 104 and 127 recite “retrieving by the terminal of a potential user, the registered user identification information and comparing the visible biological information of the digital file with the corresponding stored visible biological information of the at least one registered user; and determining a match between the biological information pertaining to the potential user and the corresponding stored biological identification information of the registered user”; and “based on the match, retrieving and transmitting to the server, by terminal of a potential user, the information representing the selection of at least one of the plurality of options and alphanumeric information” these limitations were not described in the specification. 
Specification discloses: The VRS ID. database 600 receives its information, as indicated above in the specification associated with FIG. 4. At the time that the registered voter wishes to vote, he inputs his vote via 602, and his identifier via 604. The identifier is compared with the data in 600; If there is a match (or if the degree of matching exceeds a previously determined threshold), then the vote is passed by 606 to 608, and then to 610. (See publication paragraph 0231) but does not disclose the limitations above.
Claim 115 recites “wherein said step (h) further comprises transmitting the digital file to the server” this limitation was not described in the specification.
Specification discloses: For example, one computer file may be constructed which contains all of (a) the name of the voter and other voter demographic and/or text identifiers (e.g. address, social security number), (b) a biologic identifier of the voter (e.g. face or fingerprint), (c) the voter's vote, (d) the name of the witness and other witness demographic and/or text identifiers, and (e) a biologic identifier of the witness, such as an image of an identifiable body part. In one embodiment of the invention, all of these items may be stored on either a write-once-only medium, or in multiple locations (at least one of which is one of (i) the voting machine and (ii) a central computer or server), suitably encrypted by methods and means known in the art, to maximize security. (See publication paragraph 0172) but does not disclose the step (k) further comprises transmitting.
Claims 116 and 132 recite “wherein step (g) further comprises determining….; and based on the non-match…preventing…” these limitations were not described in the specification. 
Specification discloses: A ballot or other document which indicates the choices from which the voter makes his selection (hereinbelow each referred to as "ballot") is inputted at input device 100 to voting central computation/communication device ("VCCD") 102. VCCD 102 sends the ballot information to a plurality of voter computation/communication devices ("VCDs") 104, each of which displays the information at display device 106. (See publication paragraph 0059) but does not disclose that step (l) further comprises retrieving, comparing, determining and preventing.
Claim 117 recites “receiving by the terminal of a potential user, alphanumeric information pertaining to the potential user via an input mechanism” this limitation was not described in the specification. 
Specification is silent with respect to receiving by the terminal alphanumeric information twice as claim 104 recite receiving identification information comprises (i) alphanumeric information. 
Claim 118 recites “wherein said step (g) further comprises utilizing the alphanumeric information pertaining to the potential user to facilitate retrieving” this limitation was not described in the specification. 
Specification discloses: A ballot or other document which indicates the choices from which the voter makes his selection (hereinbelow each referred to as "ballot") is inputted at input device 100 to voting central computation/communication device ("VCCD") 102. VCCD 102 sends the ballot information to a plurality of voter computation/communication devices ("VCDs") 104, each of which displays the information at display device 106. (See publication paragraph 0059) but does not disclose the limitations above.
Claim 123 recites “wherein said selection of at least one of the… is a representation of an intent by said user to enter into said contract” this limitation was not described in the specification.
Specification discloses: The apparatus of FIGS. 3 and 4A may also be used in situations other than voting in which it is of great importance to know with a high degree of certainty the identity of a person who is sending or exchanging information from a remote location. Such situations include but are not limited to signing contracts and other legal documents, making purchases, funds transfers, and the exchange of medical, legal, political or financial information. (See publication paragraph 0163) but does not described the limitation above.
Claim 124 recites “wherein said contract pertains to the purchase and sale of goods or services” this limitation was not described in the specification.
Specification discloses: The apparatus of FIGS. 3 and 4A may also be used in situations other than voting in which it is of great importance to know with a high degree of certainty the identity of a person who is sending or exchanging information from a remote location. Such situations include but are not limited to signing contracts and other legal documents, making purchases, funds transfers, and the exchange of medical, legal, political or financial information. (See publication paragraph 0163) but does not described the limitation above.
Claim 126 recites “(c) executing a transaction represented by…each summed selection having a determined match” this limitation was not described in the specification.
Specification discloses: In a government system in which each direct vote carries an equal weight, the votes are simply summed (See paragraph 0236) but does not described the limitation above.
Claim 134 recites “wherein said server processor is configured to provide communication access to the internet and where…. perform the step of providing and receiving information to and from the internet” these limitations were not described in the specification.
Specification discloses: 104 is a computer and 102 is another computer or a server, with 104 and 102 communicating over the Internet; and [0064] D) devices which communication over a private communications network. One or more links between 102 and 104 may be hard-wired, may be infrared, optical, acoustic or microwave. 106 may include or be substituted with an output device such as a printer. (See publication paragraph 0063) but does not described limitations above.
Claims 105-109, 111, 114-118, 120-126 and 128-139 are also rejected as each depends from claims 104 and 127 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685